ON APPLICATION FOR REHEARING
Decided Sept 14, 1936
By THE COURT
Submitted on application of counsel fo.t appellants.
We have carefully considered the extended application for rehearing and are of opinion that our original decision shoulc not be modified. We do not believe that any of the substantial rights of the appellants has been prejudiced by our conclusion and are satisfied that any issue vital to this cause may be determined upon the pleadings as made up prior to the appointment of the receiver.
The application will be overruled.
BARNES, PJ, HORNBECK and BODEY JJ, concur.